DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 02/10/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-5, 8 and 9 have been considered and examined.  Claim(s) 6 and 7 has/have been canceled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Pub 2016/0040857) in view of Ueda (US Pub 2017/0288174).
Regarding claim 1, Inoue discloses an optical wavelength conversion device (Figs. 13-15) comprising: an optical wavelength conversion member 122 wavelength conversion member+124 light reflection film+125 metal film) configured to convert the wavelength of incident light; a heat dissipation member (121 substrate of aluminum [0199]) which is more excellent (121 is made of aluminum which has thermal conductivity greater than LuaG.  “More excellent” is a broad term.  It means nothing as “excellent” is relative.) in heat dissipation than the optical wavelength conversion member (122 is made of ceramic material LuaG.); and a joint portion (129 joining portion) which joins the optical wavelength conversion member (122+124+125) and the heat dissipation member (121) together; and
a resin layer (128 reflection layer of silicone resin [0209]) which at least partially covers a surface of the joint portion (top surface of 129) which is not joined to the optical wavelength conversion member (122+124+125) and to the heat dissipation member (121), wherein the optical wavelength conversion member (122+124+125) includes:
a plate-shaped (Figs. 13-15) ceramic ([0300]-[0307] LuAg is a ceramic) fluorescent body (122 wavelength conversion member); and a reflecting film (124 light reflection film) disposed on a heat dissipation member-side surface of the ceramic fluorescent body (122), wherein the joint portion (129 Sn--Ag--Cu) has a thermal conductivity of 120 W/mK ([0209]) or more and a melting point of 240°C or higher except for and wherein the resin layer contains a fluorine-based resin as a main component.
Inoue discloses a silicone resin. It is well-known in the art to use a fluorine resin for a silicone resin. As evidenced by Ueda of record which teaches wherein the resin layer (Fig.2; [0064], [0016] reflector layer can be of silicone resin or fluorine resin so choose fluorine resin) contains a fluorine-based resin as a main component ([0116]).
It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the silicone resin of Inoue as modified by Ueda with the limitation “wherein the resin layer contains a fluorine-based resin as a main component”, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07 and/or such a fluorine resin may be used as a surrounding reflector layer ([0064]) which the silicone resin of Inoue is used for.
	
As to claim 4, Inoue discloses wherein the joint portion (129) has a joint region disposed between the optical wavelength conversion member (122+124+125) and the heat dissipation member (121), and the average thickness of the joint region is 1 µm or more ([0215]).

As to claim 5, Inoue discloses wherein the joint portion (129) has a joint region disposed between the optical wavelength conversion member (122+124+125) and the heat dissipation member (121), and the average thickness of the joint region ([0215] choose 25 microns) is equal to or less than 50% (25<(0.5)*(150-25)µm) of the sum of the average thickness of the ceramic fluorescent body ([0187]; Choose average 

As to claim 8, Inoue discloses wherein the heat dissipation member (See Fig. 15; 121) has at least one notch (The entire device is in the notch) on its surface joined to the joint portion (129).

Regarding claim 9, Inoue discloses the invention as described above except for at least one corner portion of the optical wavelength conversion member as viewed in a thickness direction thereof is rounded.
Inoue teaches the optical wavelength conversion member is rectangular in shape so it has at least one corner portion ([0172]); Fig. 13; Looks like curves might be rounded in Fig. 13?).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “at least one corner portion of the optical wavelength conversion member as viewed in a thickness direction thereof is rounded”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the optical wavelength conversion member of Inoue as modified by Ueda with the limitation “at least one corner portion of the optical wavelength conversion member as viewed in a thickness direction thereof is rounded” through design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing aesthetic design choices involves only routine skill in the art. (See MPEP 2144.04 I) and/or having rounded corner(s) would allow for more safety when dealing with the device as sharp corners .


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Ueda as applied to claim 1 above, and further as evidenced by Nakamura (US Pub. 2011/0140590).
Inoue as modified by Ueda disclose the invention as disclosed above except for the joint portion is formed only of gold, silver, copper, or a combination thereof.
Inoue discloses joint portion material that comprises copper (see rejection above to claim 1). It is well-known in the art to use copper as a joint portion material. As evidenced by Nakamura of record which teaches copper nanoparticles as a joining/joint portion material ([0030] and [0034]).
It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the joint portion material of Inoue as modified by Ueda with the limitation “the joint portion is formed only of gold, silver, copper, or a combination thereof”, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07 and/or copper is known as a boding material ([0030]) with heat radiation capacity.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Ueda as applied to claim 1 above, and further as evidenced by Minami et al. (US Pub. 2017/0036961).
Inoue discloses the invention as disclosed above except for the joint portion has pores, and wherein the joint portion has a porosity of 40% or less.
Inoue discloses the joint portion (129). It is well-known in the art to have a joint portion/layer to have porosity. As evidenced by Minami of record which teaches the joint portion has pores (claim 1 and 6; joint layer), and wherein the joint portion has a porosity of 40% or less (claim 1 and 6 porosity).
It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the joint portion of Inoue as modified by Ueda with the limitation “the joint portion has pores, and wherein the joint portion has a porosity of 40% or less”, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07 and/or such porosity in a joint layer is known to make the strength high ([0013]) also preventing cracking.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Ueda as applied to claim 1 above, and further in view of Furuyama (WO 2018230333A1).(US Pub 2020/0058830 to Furuyama is considered equivalent.)
Regarding claim 2, Inoue discloses the invention as disclosed above except for the joint portion is formed only of gold, silver, copper, or a combination thereof].

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use joint portion material as taught by Furuyama for the joint portion as disclosed by Inoue to utilize substitution of one known joint portion material for another to obtain predictable results ([0040][).
		
	
	
Regarding claim 3, Inoue discloses the invention as disclosed above except for the joint portion has pores, and wherein the joint portion has a porosity of 40% or less.
Furuyama teaches the joint portion (Fig. 3; 15 thermally conductive porous body) has pores, and wherein the joint portion has a porosity of 40% or less ([0043]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use porous joint portion as taught by Furuyama for the joint portion as disclosed by Inoue as modified by Ueda to utilize an increased bonding force with good heat conducting to a heat dissipation substrate ([0043]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Ueda as applied to claim 1 above, and further in view of Furuyama (US Pub. 2018/0003363:”Furuyama2”).
Inoue discloses the invention as disclosed above except for the joint portion has pores, and wherein the joint portion has a porosity of 40% or less.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use joint portion as taught by Furuyama2 for joint portion as disclosed by Inoue to utilize good heat transfer properties transferring heat from the wavelength conversion member to the heat dissipation layer ([0007]) and/or to increase transverse rupture strength ([00019]) of the entire wavelength conversion member ([0043]) and/or simple substitution of one joint portion for another to obtain predictable results.

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. The applicant asserts that the fluorine resin of Ueda ‘8174 would not work as a main part replacement of the silicone resin of Inoue ‘0857 because Ueda does not disclose particles dispersed in the resin and Inoue does.
The Examiner notes in paragraph [0224] of Inoue that the content ratio of the reflection particles may be 10 mass % or less with respect to the binder, so choose 0 (zero) mass % of reflection particles which is in the range above so it is all binder.
The Examiner notes also that the word “may” is used in paragraph [0220] in Inoue which is taken as meaning optional.
The Applicant asserts that nothing in Inoue or Ueda show the inclusion of dispersion particles would operate within a fluorine resin.  The Examiner notes from Inoue that 0 mass% of reflection particles may be chosen so fluorine resin does not need to be considered to have dispersion particles.
  The applicant asserts that a fluorine resin wouldn’t work as a reflector if reflecting particles were dispersed into the resin.  The examiner notes that the fluorine resin is a resin so it can have reflective particles placed inside it (embedded).  Both silicone resin and fluorine resin have to be cured.  The Examiner notes references below showing more evidence that silicone resin and fluoride resin may both include reflecting agents, scattering agents, which are particles, such as barium titanate, titanium oxide, aluminum oxide and silicon oxide.  The Examiner also notes as evidenced by references below that fluorine resin may additionally be formed into particles for further scattering.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hata et al. (US Pub. 2010/0013373) discloses Light-Emitting Device and Method for Manufacturing Light-Emitting Device.  Hata discloses that silicone resin and fluoride resin may both use scattering agents, which are reflecting agents/particles, such as barium titanate, titanium oxide aluminum oxide and silicon oxide ([0054]).  Nakatsu et al. (US Pub. 2012/0146077) discloses a Light Emitting Device.  Nakatsu discloses that diffusing particles may be dispersed in silicone resin or fluorine resin ([0071] and [0146]).  Maekawa et al. (US Pub. 2012/0176772) discloses that silicone resin and fluorine resin can both be formed into fine particles as light diffusing agents ([0190]). Yuge et al. (US Pub. 2020/0182424) discloses that reflective .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN ZIMMERMAN/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875